Appeal Dismissed and Memorandum Opinion filed September 17, 2020




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00151-CV

          BRITNI VASQUEZ AND NOEL ANDERSON, Appellants
                                         V.

                        SANDRA J. OBALLE, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 104437-CV

                          MEMORANDUM OPINION

      This appeal is from a judgment signed January 31, 2020. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellants did not make arrangements to pay for the record.

      On July 31, 2020, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed.
Appellants were ordered to provide this court with proof of payment for the record
on or before August 24, 2020. See Tex. R. App. P. 35.3(c). In the order, the court
notified appellant that failure to comply with the court’s order would result in
dismissal of the appeal. See Tex. R. App. P. 37.3(b). No response was filed.

      Appellants have not provided this court with proof of payment for the record.
We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2